Exhibit 10.5
 
Contract No. M-00005-2013





Dated March 3, 2013










HEILONGJIANG FEIHE DAIRY CO., LTD.
as Borrower
















WING LUNG BANK LIMITED, SHANGHAI BRANCH
as Lender












 

     

 
RMB15,000,000 Loan Agreement




 
 

--------------------------------------------------------------------------------

 
 

CONTENTS
1.
DEFINITIONS AND INTERPRETATION
2
2.
THE LOAN
8
3.
PURPOSE
8
4.
CONDITIONS PRECEDENT
9
5.
UTILIZATION
9
6.
REPARMENT
10
7.
PREPAYMENT AND CANCELLATION
10
8.
INTEREST PAYMENT
11
9.
INTEREST RATE
12
10.
PAYMENT
13
11.
TAX GROSS UP
14
12.
MARKET DISRUPTION
14
13.
CUSTOMER INFORMATION OF BORROWER
14
14.
REPRESENTATIONS AND WARRANTIES
15
15.
UNDERTAKING
19
16.
DEFAULT
26
17.
CONSEQUENCES RESULTING FROM EVENTS OF DEFAULT
29
18.
EXPENSES
30
19.
Stamp Taxes
30
20.
INDEMNITIES
30
21.
CERTIFICATES AND CALCULATIONS
32
22.
AMENDMENT, WAIVER AND CONSENT
32
23.
CHANGE OF LENDER
32
24.
CHANGE OF BORROWER
32
25.
NOTICES
33
26.
DISCLOSURE OF INFORMATION
34
27.
SET-OFF
34
28.
SEVERABILITY
34
29.
COUNTERPARTS
34
30.
RELEASE
35
31.
LANGUAGE
35
32.
GOVERNING LAW
35
33.
JURISDICTION
35
34.
THIS AGREEMENT AND CREDIT AGREEMENT
35
SCHEDULE 1
36
Initial Conditions Precedent
36
SCHEDULE 2
39
FORM OF PAYMENT AUTHORIZATION LETTER
39
SCHEDULE 3
41
LETTER OF CONFIRMATION AND UNDERTAKINGS
41

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is dated March 3, 2013 and made between：


(1) 
Heilongjiang Feihe Dairy Co., Ltd. as borrower (the “Borrower”), whose
registered address is at Qingxiang Street, Kedong town, Kedong county,
Heilongjiang Province; and



(2)  
Wing Lung Bank Limited, Shanghai Branch as lender (the “Lender”), whose office
is at Room 2601-2609, 26/F, Phase II Office Tower Shanghai IFC, 8 Century
Avenue, Pudong New Area, Shanghai.



WHEREAS:


(1)  
Wing Lung Bank Limited, Cathay United Bank and other financing parties
(together, the “Group Financing Parties”, including successors and assigns of
the aforesaid parties’ rights and obligations) and Platinum Infant Formula
Holding Limited (a limited liability company incorporated in the Cayman Islands,
whose registered office is at 87 Mary Street, George Town, Grand Cayman,
KY1-9005, Cayman Islands) as borrower (the “Group Borrower”), entered into a
US$50,000,000 loan agreement on March 3, 2013 (the “Group Loan Agreement”,
including amendments and supplements from time to time), where the Group
Financing Parties agree to provide a loan (the “Group Loan”) to the Group
Borrower, with the proceeds being applied to, inter alia, the acquisition of
Feihe International, Inc. (a Utah corporation, whose registered address is at
1108 E South Union Ave., Midvale, UT 84047, the “Target”) which indirectly holds
the entire equity interest of the Borrower;



(2)  
At the completion of the aforesaid acquisition, the Target will be completely
owned by the Group Borrower. In order to support the production and operation of
the Borrower (together with support of the Group Loan), and to create security
interests on the properties the Corporate Obligors hold within China, the Lender
agrees to extend, and the Borrower agrees to borrow, the Loan pursuant to this
Agreement.



(3)  
The Borrower (as borrower) and the Lender (as credit bank) have entered into a
credit agreement on March 3, 2013 (hereinafter, the “Credit Agreement”,
including supplements and amendments), with the line of credit being
RMB70,000,000. This Agreement is a Business Agreement that is executed within
the Credit Period and Line of Credit of the Credit Agreement.



IT IS AGREED as follows:


1.  
DEFINITIONS AND INTERPRETATION



1.1  
Definitions



Unless otherwise specified or context requires otherwise, terms in this
Agreement shall have the same meaning as the terms (in bold print) defined in
the Credit Agreement. In addition, except for the terms in bold print defined in
the preamble, the following terms in bold print shall have the meaning as
 
 
2

--------------------------------------------------------------------------------

 
 
 
follows (in alphabetical order):
 
“Affiliate” means, in relation to any person, a Subsidiary of that person, a
Holding Company of that person, or any other Subsidiary of that Holding Company.


“Agreement Date” means the date on which this Agreement is executed.


“Borrower’s Real Estate” has the same meaning as set forth in the Credit
Agreement.


“Borrower’s Real Estate Mortgage Agreement” has the same meaning as set forth in
the Credit Agreement.


“Break Costs” means the amount (if any) by which: (1) the interest which the
Lender should have received pursuant to the terms of this Agreement for the
period from the date of receipt or recovery of all or any part of a Loan to the
actual payment date of such amount or last day of the current Interest Period in
respect of that Loan, had such Loan been paid before or on the Final Maturity
Date; exceeds (2) the amount which the Lender would be able to obtain by placing
an amount equal to such Loan received or recovered by deposit with the PBC for a
period starting on the Business Day of the receipt or recovery and ending on the
last day of the current Interest Period.


“Business Agreement(s)” has the same meaning as set forth in the Credit
Agreement.


“Business Day” means a day on which banks in Beijing and Shanghai in the PRC are
open for general business, and Saturdays and/or Sundays that are designated as
business days (other than Saturdays and Sundays that are not designated to be
business days, as well as legal holidays).


“Business Finance Documents” mean (1) the Credit Agreement, (2) this Agreement,
(3) the Security Documents, and (4) other documents signed by the Borrower and
Lender for the execution of this Agreement.


“Commitment” means RMB15,000,000.


“Corporate Obligors” mean the Borrower and each of the other PRC Subsidiaries;
any “Corporate Obligor” means the Borrower or any other PRC Subsidiary.


“Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period, the giving of a notice, the making of any
determination under this Agreement or any combination of the foregoing) be an
Event of Default.


“Event of Default” means any event or circumstance specified as such in Clause
16 (Events of Default).
 
 
3

--------------------------------------------------------------------------------

 
 
“Final Maturity Date” means the date falling 3 years from the initial
Utilization Date，which can be extended in pursuant to a valid agreement between
the Parties.


“Financial Indebtedness” for any organization or legal person means any
indebtedness incurred by such entity from time to time, for or in respect of:
(a) any loan from a bank or financial institution, or any remaining credit
balance; (b) any bond, commercial paper, or other debt securities or
certificates; (c) any acceptance credit or note discounted; (d) any receivables
sold or discounted (other than any receivables to the extent they are sold or
discounted on a non-recourse basis); (e) any acquisition cost payable in
acquiring or taking possession of any asset, and any prospective or deferred
payment arrangement (main purpose of which is to reach a financing agreement for
the acquisition of such asset); (f) any financial leasing; (g) any currency
swap, interest swap, cap, collar or other derivative instruments (liability
incurred as a result of the derivative instruments shall be evaluated against
the marked to market value for such instrument during the relevant time frame
(other than the liabilities due and payable under such arrangement)); (h) any
amount raised under any other transaction having the commercial effect of a
borrowing or debt financing; or (i) any guarantee, compensation or similar
guarantees for any of the items referred to in paragraph (a) to (h) above.


“Gannan Flying Crane” has the same meaning as set forth in the Credit Agreement,
which refers to Gannan Flying Crane Dairy Products Co., Ltd.


“Gannan Flying Crane 29,689-Square-Meter Land" means the 29,689.19 square meters
land listed in Schedule 2 (List of Gannan Flying Crane’s Land Use Rights) of the
Credit Agreement.


“Gannan Flying Crane 200,000-Square-Meter Land" means the 20,000 square meters
land listed in Schedule 2 (List of Gannan Flying Crane’s Land Use Rights) of the
Credit Agreement.


“Gannan Flying Crane Land and Buildings Mortgage Agreements” means (1) Gannan
Flying Crane Buildings Mortgage Agreement as set forth in the Credit Agreement;
and Gannan Flying Crane Land Mortgage Agreements as set forth in the Credit
Agreement.

“Gannan Flying Crane Land Mortgage Agreements” has the same meaning as set forth
in the Credit Agreement.


“Gannan Flying Crane Land Use Rights” has the same meaning as set forth in the
Credit Agreement.


“Gannan Flying Crane Longjiang Branch" has the same meaning as set forth in the
Credit Agreement, which refers to the Gannan Flying Crane Dairy Products Co.,
Ltd. Longjiang Branch.
 
 
4

--------------------------------------------------------------------------------

 


“Gannan Flying Crane Buildings" has the same meaning as set forth in the Credit
Agreement.


“Guarantor” shall have the same meaning as set forth in the Credit Agreement,
which refers to Mr. You-Bin Leng (identification number: 232602196902013335; PRC
passport number: G61880114).


“Guarantee Agreement” shall have the same meaning as set forth in the Credit
Agreement.


“Holding Company” means, if a company is a Subsidiary of another company, then
the latter company is the Holding Company of the aforesaid company。
 
“Interest Determination Date” for any Loan, means the Utilization Date or the
first Business Days of each Interest Period of such loan.
 
“Interest Payment Date” for any loan, means the last day of each Interest Period
and the Final Maturity Date of such loan.


“Interest Period” shall have the meaning as specified in Clause 8.1.


“Lending Interest Rate” means 120% of the applicable PBC Interest Rate for the 3
to 5-year term-loan.


“Line of Credit” means the line of credit provided by the Lender to the
Borrower, made available under this Agreement; the principal amount of the Line
of Credit shall not exceed RMB15,000,000.


“Loan” means the principal amount of each loan or balance of such principal
amount for the Borrower under the Line of Credit.


“Loan Account” means a RMB account of the Borrower set up at the Lender’s
branch, only purpose of which is to utilize and repay any loan-related payment.


“Material Adverse Effect” means a material adverse effect on: (a) the business.
operations, assets, debts, financial or other conditions, or prospects of any
Obligor; (b) the ability of any obligor to perform its obligations under the
Business Finance Documents to which it is a party; or (c) the validity,
effectiveness or enforceability of the Business Finance Documents, or the rights
of the Lender under the Business Finance Documents.


“Obligors” mean the Borrower, the Guarantor, and each of the other PRC
Subsidiaries; any “Obligor” means the Borrower, the Guarantor or any other PRC
Subsidiary.


“Original Financial Statements” mean the Borrower’s audited financial statements
for its financial year ended on December 31, 2011.
 
 
5

--------------------------------------------------------------------------------

 


“Party” means a party to this Agreement.


“Payment Authorization Letter” means a payment authorization letter that
conforms to the form and substance of Schedule 2 (Format of the Payment
Authorization Letter).


“PBC” means the People’s Bank of China.


“PBC Default Rate” means the annual interest rate that is 150% of the then
applicable Lending Interest Rate.


“PBC Interest Rate” means, on an Interest Determination Date, the then
applicable 3 to 5-year RMB annual benchmark lending interest rate released on
the PBC website.


“PBC Misuse Rate” means the annual interest rate that is 200% of the then
applicable Lending Interest Rate.


“Potential Event of Default” means any event which, with the giving of notice,
the lapse of time, the making of any determination regarding its importance, or
the fulfillment of any condition (or any combination of the foregoing) will
constitute an Event of Default.


“PRC” means the People’s Republic of China, excluding, for the purpose of this
Agreement, the Special Administration Region of Hong Kong, the Special
Administration Region of Macau, and Taiwan.

“PRC Accounting Principles” means generally accepted accounting principles and
standards in the PRC that is applicable to the Borrower from time to time.


“PRC Subsidiaries” mean the Borrower and the Gannan Flying Crane.


“Project Real Estate” has the same meaning as set forth in the Credit Agreement.


“Project Real Estate Mortgages” has the same meaning as set forth in the Credit
Agreement.


“Registration Authorities” mean any housing departments, land and resources
management departments, administrative departments of housing and land, any
authorized local branches or real estate trading centers, which are in charge of
the registration of land and/or housing mortgages.


“Security Documents” means (1) the Guarantee Agreement; (2) the Project Real
Estate Mortgages; and (3) other security documents entered into by the Borrower
and the Lender for the execution of this Agreement.


“Security Interest” means any mortgage, charge (fixed or floated), pledge, lien,
encumbrance or any other agreement having the same effect.
 
 
6

--------------------------------------------------------------------------------

 


“Subsidiary” means, in relation to any person, a person which is controlled,
directly or indirectly by the first mentioned person; or more than half of the
issued share capital (or similar interests which has the same effect), of which
is beneficially owned, directly or indirectly by the first mentioned person.
 
“Utilization Date” means the date on which the Loan is to be made, and is
subject to the date such amount is set aside by the Lender.


“Utilization Period” means the period starting from, and including, the
Agreement Date, to the date falling 9 months from the Agreement Date, which can
be extended in pursuant to a written notice from the Lender.
 
1.2              Construction
 
(a)       
Unless a contrary indication appears, any reference in this Agreement to:

 

 
(i)
a “person” includes any individual, company, partnership, firm, association, or
government agency (including any department of the government), or any other
entity acting as an individual, trustee, or with other status;

 
“assets” include properties, revenues and rights of every description;


“authorization” includes any authorization, consent, approval, resolution,
license, exemption, filing or registration;


“tax” means any tax, levy, impost, duty, or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);
 
“control” means the power to control the management and policy of any corporate
entity, regardless of whether such power comes from the voting rights, contract
or otherwise.;
 
“RMB” means the lawful currency of the PRC;


“month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that: (1) if
the numerically corresponding day is not a Business Day, then the period shall
end on the next Business Day in that calendar month if there is one, or if there
is not, on the immediately preceding Business Day; (2) if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month;


“including” shall contain the meaning “not limited to”; and
 
 
7

--------------------------------------------------------------------------------

 
 

 
 
 
 
(ii)  
“regulation” includes any regulation, rule, official directive (whether or not
having the force of law) of any governmental, agency, department, regulatory or
self-regulatory agency, or other authority or organization;
 
a provision of law, regulation or rule is a reference to that provision as
amended or re-enacted;




 
(iii)  
the singular includes the plural and vice versa;




 
(iv)  
(A) Clause or a Schedule is a reference to a clause or schedule in this
Agreement;



 
(B)
a person, or a party to the Group Loan Agreement or the Business Finance
Documents shall include the aforesaid person’s or party’s   successors and
permitted assigns; and



 
(C)
the Group Loan Agreement, the Business Finance Documents or any other documents
shall also include amended, updated, or supplemented versions (but such
inclusion shall not be detrimental to the provisions of the Group Loan
Agreement, Business Finance Documents regarding amendments, updates or
supplements).




 
(v)  
unless provided otherwise, a time of day is a reference to Beijing time.




 
(b)        
Contents and headings are for ease of reference only, and shall not be used to
interpret this Agreement.



2.  
THE LOAN



Subject to the terms of this Agreement, the Lender agrees to make available to
the Borrower a RMB term loan facility in an amount not exceeding the Commitment.


3.  
PURPOSE



3.1  
The Loan borrowed by the Borrower shall be applied by the Borrower for the
purpose of repaying working capital loans from other banks and the purchase of
raw materials and other goods.



3.2  
The Borrower shall not apply the Loan for other purposes on any ground. The
Borrower shall not use the Loan for investments in securities or futures market;
shall not use the Loan for investments in fixed assets or equity; and shall not
use the Loan for sectors and purposes where production, operation or investment
is prohibited by the State.



3.3  
The Lender shall have the right to monitor or examine the application of the
Loan, and the obligations of the Borrower shall not be affected (including, but
not limited to, the Borrower’s obligation in record preparation and record
keeping of the applications of the Loan; within a reasonable period after the
request of the Lender, the Borrower’s obligation in providing the Lender and any
of its representatives or professional advisers information about post-lending
management, applications of the Loan and fund flows, etc; and permission given
to the Lender and any of its representatives or professional

 
 
8

--------------------------------------------------------------------------------

 


 
advisers for the inspection of the assets, factory buildings, account ledgers
and records).

 
4.  
CONDITIONS PRECEDENT



4.1  
Initial Conditions Precedent



The Borrower shall not be entitled to submit a Payment Authorization Letter
unless the Lender has received all of the documents listed in Schedule 1
(Initial Conditions Precedent) in form and substance satisfactory to the Lender
or waiver application for any such condition(s) precedent.


4.2  
Further Conditions Precedent



The further conditions precedent for the Lender to provide any Loan under this
Agreement are, on the issuing date of such Loan’s Payment Authorization Letter
and the relevant Utilization Date, the following conditions have been satisfied:



 
 (a)  
The Borrower has paid the loan procurement fees under Clause 18.3 (Loan
Procurement Fees) of this Agreement, if it is the first utilization.




 
 (b)  
The facility agent bank (Cathay United Bank) under the Group Loan Agreement has
provided the Lender with a notice stating that utilization under the Group Loan
Agreement has occurred or will occur on the first Utilization Date, if it is the
first utilization.




 
 (c)  
Representations and warranties the Borrower shall repeat on that day (including
the part that is necessary to be repeated under clause 14.1 (Representations and
Warranties) under this Agreement) are true and accurate in all respects, with
respective to each utilization; and




 
 (d)  
With respect to each utilization, no Event of Default or Potential Event of
Default has occurred and / or is continuing, and no Event of Default or
Potential Event of Default shall be caused by the utilization of the relevant
Loan.



5.  
UTILIZATION



5.1  
Submission of Payment Authorization Letter




 
 (a)  
If the Lender received a properly signed and complete original Payment
Authorization Letter at least three (3) Business Days before the purposed
Utilization Date (excluding such purposed Utilization Date), the Borrower may
utilize the Loan under this Agreement within the Utilization Period. Such
Payment Authorization Letter shall not be revocable.

 
 
9

--------------------------------------------------------------------------------

 
 

 
(b)  
If the Lender received the Payment Authorization Letter after 4 p.m. on any day,
the Payment Authorization Letter shall be deemed as received on next Business
Day.



5.2  
Complete Payment Authorization Letter



A Payment Authorization Letter shall be considered as complete only when it
meets the following conditions:



 
(a)  
the purposed Utilization Date shall be a Business Day within the Utilization
Period; and




 
(b)  
the designated Loan Account is the account into which the purposed utilized Loan
shall be deposited according to the Payment Authorization Letter.



5.3  
Loan Disbursement and Payment



 
The Lender shall directly disburse each Loan’s proceeds to the specific payee
through the Loan Account (a RMB account of the Borrower opened at the Lender’s
branch) before 4 p.m. on the Utilization Date of such Loan in accordance with
the instructions of the Payment Authorization Letter. The Lender has the right
(but no obligation) to rely on and act upon any seemingly complete Payment
Authorization Letter, and relevant documents or information, even if such
Payment Authorization Letter, relevant documents, or information are not true,
not properly signed, or not accurate in other respects.



 
After the Agreement Date, the Lender is entitled to terminate the disbursement
and payment of related Loan’s proceeds if the following occurs:



(1)    
The credit standing of the Borrower deteriorates; or

                   (2)   
the Borrower does not pay the Loan fund as per this Agreement.



5.4  
Cancellation of Commitment



Any Commitment not utilized, at the closing of the expiry day of the Utilization
Period, shall be automatically cancelled, except when the Utilization Period is
extended as per the written notice by the Lender.


6.  
REPAYMENT



The Borrower shall repay the full amount of the principal of the Loan and all
interest payable in a lump sum on the Final Maturity Date.


7.  
PREPAYMENT AND CANCELLATION



7.1  
No Prepayment

 
 
10

--------------------------------------------------------------------------------

 
 
Except in accordance with this Clause 7, the Borrower shall not make any
prepayment of any amount under this Agreement. If the Borrower is permitted to
make prepayments in accordance with this Clause 7, any amount prepaid shall not
be reborrowed.


7.2  
Voluntary Cancellation of Commitment



The Borrower shall not cancel the Commitment without the prior written consent
of the Lender.


7.3  
Voluntary Prepayment of Loan



The Borrower shall not make any prepayment on the Loan without the prior written
consent of the Lender.


7.4  
Mandatory Prepayment for Illegality



If it will or may become illegal in accordance with the laws of any jurisdiction
for the Lender to fulfill any of its obligations in accordance with this
Agreement or maintain or raise funds to support the Loan, the Lender has the
right (but no obligation) to notify the Borrower of its prepayment requests.
Within 14 days after the Lender notifies the Borrower or on the date specified
in the notice from the Lender to the Borrower (this date shall not be earlier
than any applicable grace period under the law) (whichever is earlier), the
Borrower shall repay all outstanding Loan plus accrued interest and the Break
Costs, and the portion of undrawn Commitment shall be immediately cancelled.


7.5  
Other Mandatory Prepayment



If the Group Borrower is obliged to repay all loans or cancel all commitments
under the Group Loan Agreement according to Mandatory Prepayment under clause 8
of the Group Loan Agreement, the Lender has the right (but no obligation) to
notify the Borrower of its prepayment requests, and the Borrower shall repay all
outstanding Loan plus accrued interest on the date specified in the notice from
the Lender to the Borrower, and the portion of undrawn Commitment shall be
immediately cancelled.


8.  
INTEREST PAYMENT



8.1  
Interest Period and Interest Payment Date



Under this Agreement, each Interest Period of any Loan shall be six months from
the Utilization Date of such loan (including the first, but not the last day)
(this period is called “Interest Period”). However, the final Interest Period
shall terminate on the Final Maturity Date, and the Final Maturity Date shall be
the Interest Payment Date of the aforesaid Interest Period. If the final
Interest Period is less than six months, the interest for this Interest Period
shall be calculated based on the actual number of days in this Interest Period.
 
 
11

--------------------------------------------------------------------------------

 


The Borrower pays interest of each Loan on every Interest Payment Date of such
Loan, and the full amount of interest is paid-off along with the principal on
the Interest Payment Date of the last Interest Period (namely, the Final
Maturity Date).


9.  
INTEREST RATE



9.1  
INTEREST RATE



The annual interest rate of the Loan is 120% of the PBC Interest Rate applicable
to a loan period of three to five years. The PBC Interest Rate shall be
determined by the Lender on the Interest Determination Date, and the Lender
shall notify the Borrower in writing in a timely fashion after the beginning of
the related Interest Periods.


9.2  
CHANGES TO THE PBC INTEREST RATE



For the avoidance of doubt, if the PBC announces any change to the PBC Interest
Rate during an Interest Periods, the applicable PBC Interest Rate for the Loan
under Clause 9.1 of this Agreement shall be updated every six months, i.e., the
new PBC Interest Rate shall be applied at the beginning of the next Interest
Period.


9.3  
DEFAULT INTEREST AND INDEMNITIES



(a)       
Default interest on overdue payments



In respect to the due but unpaid Loan principal, the Borrower shall pay default
interest at the PBC Default Rate as per the request by the Lender. Interest
shall accrue on the overdue amount from the due date up to the date of actual
payment.


If any interest due on the Loan is not paid on time on the relevant Interest
Payment Date, the Borrower shall pay compound interest at the PBC Default Rate,
for the period starting on the date of default and ending on the date of full
payments received by the Lender.


If any other amount due (including, without limitation, any accrued expenses)
under the Business Finance Documents (to which the Borrower is a party) is not
paid on time on the relevant Interest Payment Date, the Borrower shall pay the
interest at the PBC Default Rate starting from the date of default and ending on
the date of full payments received by the Lender.


(b)      
Default interest on misused amount



If the Borrower apply any portion of any Loan for any purposes other than listed
in Clause 3 (Purpose), in addition to any other rights the Lender holds under
this Agreement, the Borrower shall pay default interest at the PBC Misuse Rate.
Interest shall accrue from the date of misuse up to the date of full payments
received by the Lender. For the avoidance of doubt, if both the PBC Default Rate
and the PBC Misuse Rate may apply
 
 
12

--------------------------------------------------------------------------------

 
 
to such Loan, the PBC Misuse Rate shall apply.
 
(c)       
Any default interest or compound interest accumulated under Clause 9.3 (Default
interest) shall be due and payable on the last day of each Interest Period, or
on the date on which the full payments of the relevant amount is received by the
Lender.



9.4  
INTEREST ACCRUAL



Interest under this Agreement (including default interest and compound interest)
shall accrue on a daily bais starting from the relevant Utilization Date and
shall be calculated by the actual number of days, on a 360-day per year basis.


10.  
PAYMENT



10.1  
Date and Place



According to this Agreement, all payments payable by the Borrower shall be made
into the Loan Account before 11a.m. on the Interest Payment Date, the Final
Maturity Date, or the due date of such payments. The Lender shall transfer to
itself the amount of payments due to the Lender.


10.2  
Currency



Unless otherwise specified in the Agreement, any payment payable by the Borrower
under this Agreement shall be paid in RMB.


10.3  
Set-off and Counterclaim



The Borrower shall, under any Business Finance Documents to which it is a party,
make full payment on all payments and shall not deduct payments on account of
any set-off or counterclaim.


10.4  
Partial Payments



 (a)        
If the Lender receives a payment from any Obligor that is insufficient to
discharge all the amounts then due and payable by the Obligor under the Business
Finance Documents, the Lender is entitled to apply the payment towards the
obligations of the Obligor in the following order:

 
(i)        
first, in or towards payment of any accrued default interest due but unpaid
under this Agreement to the Lender;

(ii)       
second, in or towards payment of interest due but unpaid under this Agreement;

(iii)      
third, in or towards payment of any principal due but unpaid under this
Agreement; and



 
 
13

--------------------------------------------------------------------------------

 
 







 (iv)     
fourth, in or towards payment of any other sum due but unpaid under the Business
Finance Documents.

 
(b)       
The Lender may vary the order set out in paragraphs (a)(i) to (iv) above.



(c)       
Paragraphs (a) and (b) above will override any utilization arrangment made by
the Borrower.



11.  
TAX GROSS UP



(a)        
The Borrower shall make all payments under this Agreement without making any tax
prepayment, deduction, or withholding, unless a tax deduction, prepayment or
withholding is required by law.



(b)       
If it is necessary that tax be prepaid or deducted, or any deduction is taken as
a result of other circumstance, from any payment which is to be paid or has been
paid from the Borrower to the Lender, the Borrower shall correspondingly
increase the amount of payment, so as to ensure the net amount received by the
Lender shall be equal to the amount that the Lender would have received if no
withholding or deduction on the payment had been made.



(c)       
The obligations of the Borrower under paragraphs (a) and (b) above shall not
apply to the business tax or income tax imposed on the Lender.



12.  
MARKET DISRUPTION



If the PBC ceases to announce the PBC Interest Rate applicable to the Loan and
there are no similar interest rates that could serve as reference, the Lender
shall notify the Borrower. Within 2 Business Days after the issuance of such
notice, the Lender shall negotiate and discuss, in good faith, with the Borrower
within a period of no more than 7 days, for an interest rate determination
mechanism. During the negotiation period, the PBC Interest Rate announced
immediately before such an event shall continue to be applicable. If the Parties
failed to reach an agreement within this 7-day negotiation period, the Lender
shall notify the Borrower in writing of an alternative method for the
determination of interest rates. This alternative method shall reasonably
reflect the costs (plus reasonable profit margin) the Lender needs to incur in
raising adequate funds for the Loan in a similar transaction, through a suitable
channel that the Lender deems reasonable. For this purpose, the interest rates
calculation method already applicable between the Lender and the Borrower shall
be referred to; and the effect of this alternative method on the Lender’s profit
margin shall remain relatively consistent with the original calculation method.


13.  
CUSTOMER INFORMATION OF BORROWER



(a)       
According to the services the Borrower needs and in compliance to the Lender’s
“Know Your Customer” requirement, the Lender may require the Borrower to provide
relevant information, on the Borrower and / or its shareholders, directors or
management personnel and other people

 
 
14

--------------------------------------------------------------------------------

 


    
associated with the Borrower ("Customer Information"); the Borrower shall
actively cooperate with respect to such request. If the Borrower fails to
provide the Lender with adequate Customer Information, the Lender may not be
able to provide relevant banking services or execute transactions under this
Agreement.

 
(b)       
Customer Information, and the details and materials regarding the transactions
between the Lender and the Borrower, will be used to, and only be used to those
banking services that the Borrower requested the Lender to provide, and for
transaction-related purposes under this Agreement. Except for providing the
above information to the PRC judicial or other state authorities as per their
requests, the Lender shall not use the information for any other purposes, or
disclose such information to other persons.



(c)       
The Lender shall have the right to preserve the Customer Information for a
period the Lender considers necessary or appropriate (regardless of whether the
account has been cancelled), and all the above provisions shall be applicable to
the entire preservation period of the Customer Information.



14.  
REPRESENTATIONS AND WARRANTIES



14.1  
Representations and Warranties



The Borrower makes the representations and warranties (in respect to the
Borrower itself and each of the other Obligors) set out in this Clause 14.1 to
the Lender.


14.1.1  
Status



(a)        
Each Corporate Obligor is a limited liability corporation, duly incorporated and
validly existing under the laws of the PRC, with the necessary power to own its
assets and carry on its business as it is being conducted.



(b)       
The Guarantor is a natural person, whose nationality is the People's Republic of
China.



14.1.2  
Legality and Validity



The obligations expressed to be assumed by each relevant Obligor in the Business
Finance Documents to which it is a party are legal, valid, binding and
enforceable obligations.


14.1.3  
Non-conflict



The entry into and performance by each Obligor of, and the transactions
contemplated by, the Business Finance Documents, to which it is a party, do not
and will not:
 
 
15

--------------------------------------------------------------------------------

 


(a)       
conflict with any law, regulation, provision or judicial or administrative
ruling to the Obligor;



(b)       
conflict with any Corporate Obligor’s organizational documents such as the
articles of association; and



(c)       
conflict with any agreement or instrument binding upon the Obligor or its
assets, or have Material Adverse Effect or may have Material Adverse
Effect based on reasonable expectations.



14.1.4  
Power and Authority



(a)       
Each Corporate Obligor has the corporate and legal power and authority to enter
into, exercise and perform the Business Finance Documents to which it is a
party. And each Obligor has taken all necessary corporate actions and other
actions to authorize its entry into, performance and delivery of the Business
Finance Documents to which it is a party and the transactions contemplated by
those Business Finance Documents.



(b)       
The Guarantor has full capacity for civil rights and civil conduct to enter
into, exercise and perform the Business Finance Documents to which it is a
party.



14.1.5  
Authority



(a)       
to enable each Obligor to lawfully enter into, exercise its rights and comply
with its obligations in the Business Finance Documents to which it is a party;
and



(b)       
to make the Business Finance Documents to which the Obligor is a party valid,
enforceable and admissible in evidence in PRC; and



(c)       
to make the Obligors able to conduct their business,



all authorizations required or desirable have been obtained and are in full
force and effect.


14.1.6  
Governing Law and Enforcement



The choice of the governing law in the Business Finance Documents shall be
recognizable and enforceable in the PRC.


14.1.7  
No Deduction of Tax



No Tax deduction is needed for any of the payment from each Obligor to the
Lender under any Business Finance Document under the prevailing laws.


14.1.8  
Stamp Taxes



Under the laws of the PRC, save for the stamp duty payable in respect of this
Agreement and the Credit Agreement, it is not necessary that any stamp,
 
 
16

--------------------------------------------------------------------------------

 
 
registration or similar taxes or fees be paid on the Business Finance Documents
 
14.1.9  
No Default



There is no, and will not be any Event of Default or Potential Event of Default
resulting from the disbursement of the Loan. No other event or circumstance is
outstanding which constitutes an Event of Default or a Potential Event of
Default under any other agreement which is binding on any Obligor or to which
its assets are subject to, which has or is reasonably likely to have a Material
Adverse Effect.


14.1.10  
Information



Any factual information provided by any Obligor in relation to any Loan or
Business Finance Documents was true and accurate in all material aspects on the
dates when it was provided or stated (if any), and the financial forecasts that
was provided or represented its opinions were arrived at on the basis of recent
historical information and reasonable assumptions. There is no omission in the
information therein, no circumstance that may cause the information to be
inaccurate or misleading in any material respects,  and no circumstance that may
lead to the above results as a result of providing or concealing any
information.


14.1.11  
Financial Statements



The audited or unaudited financial statements (including the Original Financial
Statements) provided by the Borrower pursuant to the Business Finance Documents
were prepared in accordance with the PRC Accounting Principles, and represented
a true and fair view of the Borrower’s financial condition by the date of the
financial statements in any material respect. There has been no material adverse
change in the financial condition of the Borrower since the date of the
financial statements, which will lead to a Material Adverse Effect.


14.1.12  
Proceedings



No litigation, arbitration or administrative proceedings or labor disputes which
are reasonably expected to have a Material Adverse Effect once a negative
verdict is made, have been started or, to the best of the knowledge and belief
of any Obligor, is pending or threatened against any Obligor .


14.1.13  
No Bankruptcy or Liquidation



No action, procedure or legal proceeding to any, or its whole assets or income
on bankruptcy, liquidation, dissolution, administration, reorganization, the
appointment of a bankruptcy administrator, administrative receiver, trustee or
other similar officer has been taken or, to the best of the knowledge and belief
of any Obligor, started against any Obligor; and no other person has taken or
threatened to take such actions.
 
 
17

--------------------------------------------------------------------------------

 


14.1.14  
Compliance with Laws, Approvals and Permission



The Obligors have acquired all major approval and permits required in their
business; their business comply with the provisions of relevant laws and
regulations and the conditions and requirements of
relevant approvals and permission, as well as relevant national standards and
policy objectives; and no Obligors has any unlawful conduct that will or is
reasonably expected to have any Material Adverse Effect.


14.1.15  
Environmental Laws and Regulations



No environmental claim has been commenced or (to the best of its knowledge and
belief) is pending or threatened against the Obligors, resulted from the breach
of environmental laws and regulations as well as the conditions and requirements
of relevant approvals and permission, where that claim has or is reasonably
likely to have any Material Adverse Effect.


14.1.16  
Taxation



No Obligor is overdue on the payment of any amount tax, or late in filing any
tax returns, where that overdue action has or is reasonably expected to have any
Material Adverse Effect.


14.1.17  
Ownership



(a)      
Each Obligor has the legal, valid and transferable ownership and (if land)
land-use right to the respective assets that are provided as security for the
Business Finance Documents under the Security Documents, to which it is a party.



(b)      
Each Obligor has the legal, valid and transferable ownership or valid lease
contract or license to the respective assets required for its business
operation, and the appropriate authorization in the use of such assets.



14.1.18  
Negative Undertakings and Financial Obligations



Each Obligor is in compliance with Clause 15.20 (Financial Obligations) and
Clause 15.21 (Negative Undertakings).


14.1.19  
Pari Passu Ranking



(a)      
The payment obligations of each Obligor under the Business Finance Documents
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors under the Financial Indebtedness, except for the
preferential obligations that are mandatorily provided by laws of general
application to companies.

 
(b)      
The Security Documents have created or will create the Security Interest
pursuant to their terms; and there is no other Security Interest on the objects
except the ones that have been created or will be created pursuant to the
Business Finance Documents.

 
 
18

--------------------------------------------------------------------------------

 
 
14.1.20  
Intellectual Property



Each obligor has the legal, valid maintenance and performance to its respective
intellectual property and does not infringe the intellectual property of any
other person in its business operations (where the infringement has or is
reasonably expected to have any Material Adverse Effect).


14.1.21  
No Sovereign Immunity



The entry into by each Obligor of each Business Finance Documents to which it is
a party constitutes, and the exercise by it of its rights and performance of its
obligations under each Business Finance Documents to which it is a party will
constitute commercial act performed for commercial purposes (not for political
purposes); and no Obligor will be entitled to claim sovereign immunity from
suit, counteraction, judgment, the execution of judgment, attachment or other
legal process in any proceedings in relation to any Business Finance Document to
which it is a party.


14.1.22  
Gannan Flying Crane 200,000 Square-Meter of Land



As of the Agreement Date, there is no house built, building or structure on the
Gannan Flying Crane 200,000 Square-Meter of Land; and the Borrower and Gannan
Flying Crane have disclosed to the Lender information on the projects under
construction or proposed to be constructed on the land.


14.2  
Times of Representations and Warranties Made



All the representations and warranties in this Clause 14.1 are made by the
Borrower on the Agreement Date and are deemed to be repeated by the Borrower on
the date of the Payment Authorization Letter, on the Utilization Date and on the
first day of Interest Period upon the existing facts and conditions at that
time.


15.  
UNDERTAKING



15.1  
Duration



The undertakings in this Clause 15 remain in force from the Agreement Date for
so long as any amount is outstanding under the Business Finance Documents or any
Commitment is in force.


15.2  
Abidance



The Borrower shall obtain and shall procure each Obligor to obtain all the
relevant and applicable from time to time authorizations to itself, its business
and the Business Finance Documents; and such authorizations shall be maintained
in full force and effect, and be complied with.
 
 
19

--------------------------------------------------------------------------------

 
 
15.3  
Compliance with Laws



The Borrower shall (and shall procure each Obligor to) comply in all respects
with the laws to which the Loan may be subject to, as well as other laws
(including but not limited to the subjected environmental laws) to which it may
be subject to, if failure to so comply has or is reasonably expected to have a
Material Adverse Effect.


15.4  
Taxation



The Borrower shall (and shall procure each Obligor to) pay and discharge all
taxes imposed upon it or its assets within the time period allowed, and shall
not change its residence for tax purposes.


15.5  
Financial Information



(a)         
The Borrower shall supply the following materials to the Lender, copies of which
shall be certified to be consistent with the originals by the Borrower:



(i)        
as soon as possible and in any event within 120 days after the end of each of
its financial years its audited financial statements for that financial year;



(ii)       
as soon as possible and in any event within 90 days after the end of each half
of its financial years its unaudited financial statements for that semester; and



(iii)      
other reasonable financial information required by the Lender.



(b)        
The Borrower shall procure that the delivered financial statements, pursuant to
Clause 15.5, are prepared in accordance with the PRC Accounting Principles.

 
15.6  
Supply of information



(a)        
The Borrower shall supply the following information that is true, complete and
valid:



(i)        
the Borrower’s usage of the Loan;



(ii)       
the Borrower’s funds inflow;



(iii)      
all documents that the Borrower generally dispatches to its creditors;

 
(iv)      
promptly, any further materials as reasonably required by the Lender regarding
the financial condition, business, operation and other respect of any Obligor,
and any other information that is reasonably required by the Lender; and

 
 
20

--------------------------------------------------------------------------------

 
 
(v)       
a notification to the Lender, in the case that there is change to the specimen
signature of any person who is authorized by the Borrower to sign this
Agreement, with the company seal of the Borrower and the specimen signature
after change.



(b)       
As of the Agreement Date, the Borrower shall serve the Lender with thirty-day
prior notice and obtain the prior written consent from the Lender in the case
that there is any change of the constitutional documents of the Obligor.



(c)       
The Borrower shall coordinate with the Lender in respect of funds payment
management, post-loan management and relevant inspection, ensure that each
Corporate Obligor shall maintain good books and records, and allow the Lender to
examine the asset, plant, books and records of each Corporate Obligor.



(d)       
The Borrower shall inform the Lender by written notice within five days after
the occurrence of any material violation of law by any Obligor, any governmental
penalty or criminal prosecution, or any material adverse event that affects the
Borrower’s ability to repay the Loan.



15.7  
Proceedings



The Borrower shall inform the Lender promptly upon becoming aware of any
ongoing, pending or threatened to brought against it litigation, arbitration or
administrative proceeding that might cause Material Adverse Effect towards the
Borrower and any Obligor.


15.8  
Notice of Default



The Borrower shall inform the Lender promptly after the occurrence of any Event
of Default or Potential Event of Default, provide all the information that is
reasonably required by the Lender, and make timely remedy.


15.9  
Authorization



The Borrower shall obtain immediately and ensure that each Obligor obtain
immediately any authorization required by any applicable laws to effect the
validity and enforceability of Business Financial Documents to which the
Borrower or the Obligor is a party, or any necessary authorization to perform
the obligations under the Business Financial Documents to which the Borrower or
the Obligor is a party, and shall provide the verified copies of such
authorization to the Lender immediately.


15.10  
Related Transaction



The Borrower shall ensure that any transaction with its Affiliate shall be fair
and reasonable, and shall conclude written agreement.
 
 
21

--------------------------------------------------------------------------------

 


15.11  
Pari Passu Ranking



The Borrower shall ensure each Obligor’s obligations under the Business
Financial Documents to which it is a party shall rank or will rank all times as
least pari passu with its other unsecured and unsubordinated obligation in all
its existing or future Financial Indebtedness, except for the preferential
obligations that are mandatorily provided by laws of general application to
companies.


15.12  
Subordinate Status



Unless the Lender satisfactorily believes that the relevant Borrower will repay
the loan of the Borrower’s Holding Company with the funds under its Subordinate
Indebtedness and repay the loans under the Overseas Financial Agreement by its
Holding Company, the Borrower shall ensure that any existing or future loans,
granted to its Related Company or Holding Company, or any other indebtedness
that is in the nature of loan (the “Subordinate Loan”) is subordinate to the
indebtedness owing to the Lender under this Agreement (the “Preferential
Indebtedness”) to the satisfaction of the Lender, including but without
limitation that the complete and irrevocable settlement of any Preferential
Indebtedness shall be a precondition for the repayment of Subordinate
Indebtedness. For this purpose, the Borrower shall ensure that the relevant fund
providers and the Borrower will sign any related document or agreement with the
Lender at the request of the Lender from time to time.


15.13  
Change in Structure and Business



The Borrower shall ensure that no substantial change or suspension is made to
its and each Obligor’s organizational structure or the general nature or scope
of its operation business.


15.14  
Material Event



The Borrower shall (and shall ensure each Obligor) obtain the consent from the
Lender in the event of equity investment, merger and acquisition, and
consolidation, split-off, equity transfer, increase or decrease of the
registered capital and any other material event.


15.15  
Maintenance of Status



The Borrower shall adopt and ensure each Obligor’s adoption of any necessary
action to maintain its existence, and ensure its rights and proper
qualifications to conduct its business in any relevant judicial jurisdiction.


15.16  
Adverse effect



The Borrower shall comply with and ensure each Obligor’s compliance with any
requirements imposed by any applicable laws related to the Business Financial
Documents, and strictly comply with the terms of the Business Financial
Documents and perform the obligations under the Business Financial Documents,
and shall not conduct, cause or allow any action which the Lender reasonably
consider might damage, jeopardize or have adverse effect
 
 
22

--------------------------------------------------------------------------------

 
 
towards the Business Financial Documents.
 
15.17  
Loan Account



The Borrower shall maintain the Loan Account at the Lender’s branch so long as
there is any Loan or other funds that are still not yet repaid or the Commitment
is still valid.


15.18  
Energy Conservation, Emission Reduction and Compliance



The Obligor shall comply with the PRC laws and regulations in all material
aspects regarding energy conservation, emission reduction and compliance, and
avoid violation of any aforesaid law and regulation and any risk of any adverse
environment and social consequence.


15.19  
Prepayment



The Borrower is aware of and agrees that, the Lender has the right to recall the
Loan in advance based on the situation of fund inflow of the Lender according to
Section 21 Subsection 4 of the “Interim Measures for Administration of Working
Capital” (Order [2010] No. 1 of China Banking Regulatory Commission). To
exercise such right, the Lender shall negotiate friendly with the Borrower
regarding the time, amount and method of the recall of such Loan.


15.20  
Financial Indebtedness



The Borrower shall ensure that any obligor shall not provide loan, credit,
credit support or guarantee or compensation, or bear any Financial Indebtedness,
unless the Lender gives prior written consent or there is express permission in
the Group Loan Agreement.


15.21  
Negative Undertakings



(a)       
The Borrower shall not (and ensure that each Obligor shall not) create or allow
creating any Security Interest on any of its asset, without the prior written
consent or express permission under the Group Loan Agreement.



(b)      
If the main purpose of the following arrangement or transaction is to raise
Financial Indebtedness or to finance asset acquisition, the Borrower shall not
(and the Borrower shall ensure that each Obligor shall not at the same time):



(i)    
sell, transfer or dispose in any other way any asset by ways of leasing back to
the Obligor or repurchasing by the Obligor;

 
 
23

--------------------------------------------------------------------------------

 
 
(ii)   
sell, transfer or dispose in any other way of its any receivables with recourse;



(iii)  
conduct or allow any interest maintenance arrangement;



(iv)  
conduct or allow any transaction in which its funds or interest at bank or in
any other account might have been used, offset or consolidated; or



(v)   
conduct or allow any other preferential transaction that might have similar
effect.



(c)       
the aforesaid subsections (a) and (b) are not applicable to:



(i)    
any Security Interest created by the Business Financial Documents;



(ii)   
any Security Interest existing as of the Agreement Date, excluding that has been
disclosed before or on the Agreement Date;



(iii)  
any guarantee that is created by laws and regulations during the ordinary
operation of the Obligor;



(iv)  
after the Agreement Date, any Security Interest created on the assets that is
bought and developed (or purport to be bought or be developed) by any Obligor
during its ordinary operation under fair and reasonable terms, of which the
purpose is to guarantee the repayment of the finance or refinance facilitating
the sale or development of such assets, but the amount of such finance or
refinance shall not exceed the purchase or development cost.



(v)  
any existing Security Interest on the assets of a company when such company
acquires from any other company, only if the Lender has given its written prior
consent on such acquisition, and the amount that Security Interest guarantees
shall not increase; or



(vi)  
any Security Interest to which the Lender has given its prior written consent.



15.22  
Maintenance of Asset and Intellectual Property Right



The Borrower shall (and ensure that each Obligor shall):


(a)       
ensure that all the assets necessary to its business are in good operation
status and condition (except for ordinary wear and tear); and



(b)      
legally and effectively maintain and exercise the intellectual property right it
holds and uses, and shall not violate other’s intellectual property right.

 
15.23  
Disposal of Assets

 
 
24

--------------------------------------------------------------------------------

 
 
Unless there is express permission under the Group Loan Agreement or prior
written consent from the Lender, the Borrower shall not (and shall ensure that
each Obligor shall not) sell, transfer, give, lease or dispose all or any
material part of its business or assets without the prior written consent from
the Lender, no matter whether it is conducted as an individual transaction or in
a series of transactions, or it is related or voluntarily, unless:


(a)       
sell inventory during its ordinary operation;



(b)       
exchange for assets that are equivalent or higher in kind and value, or dispose
of abandoned assets under ordinary business condition; or



(c)       
dispose of assets as mandatorily required by laws or any governmental authority,
but the Borrower or relevant Obligor shall deliver certificates evidencing such
mandatory requirements.



15.24  
Controlling Shareholder



As of the first Utilization Date, the Borrower shall ensure that the Group
Borrower directly or indirectly hold 100% shares of each the PRC Subsidiaries,
control and manage the PRC Subsidiaries.


15.25  
Gannan Flying Crane’s 200,000-Square-Meter Land



(a)       
The Borrower will ensure that Gannan Flying Crane discloses any information
related to the existing or proposed project, any new building, structure,
construction, or facility on the Gannan Flying Crane’s 200,000-Square-Meter
Land, and ensure that Gannan Flying Crane will not sell, transfer or dispose of
in any other way any building, structure, construction, or facility on such land
or allow creation of any Security Interest, or damage the interest of the Lender
in any other way.



(b)       
If the Lender exercises its rights and interests under the Gannan Flying Crane
Land Mortgage Agreement, the Borrower shall ensure that the Lender has the right
to dispose of any building, structure, construction or facility, existing or in
process, on the Gannan Flying Crane’s 200,000-Square-Meter Land at the same
time.



15.26  
Future Warranties of the Borrower



(a)       
The Borrower shall ensure that relevant Obligor maintains the relevant ownership
of its relevant assets under the Security Documents during the terms of the
Loan;



(b)       
The Borrower shall ensure that its shareholders and relevant Obligors will fully
perform its security obligations during the terms of the Loan; and

 
(c)       
Unless otherwise agreed by the Lender, the Borrower shall take necessary 
measures to make sure that all the outstanding loans owing to the

 
 
25

--------------------------------------------------------------------------------

 
 
 
Lender under the Loan shall be paid in the same currency with the Loan.

 
16.  
DEFAULT



16.1  
Events of Default



Each of the events set out in Clause 16 is an Event of Default.


16.2  
Non-Payment



Any Obligor does not pay on the due date any payment payable pursuant to the
Business Finance Documents at the specified place at and in the agreed currency,
or any Obligor fails to pay within three Business Days from the due date any
payment payable pursuant to the Business Finance Documents at the place at and
in the currency specified in the Business Finance Documents due to the transfer
system of such payment encountering technical malfunction or miscalculation.


16.3  
Misuse



The Borrower does not apply the Loan for the purpose contemplated in Clause 3
(Purpose), or does not utilize the Loan funds in contemplated ways.


16.4  
Breach of Other Obligations



Any Obligor does not comply with any provision of the Business Finance Documents
(while provisions of Clause 16.2 or Clause 16.3 shall be directly applied to
events of default referred to in Clause 16.2 (Non-payment) and Clause 16.3
(Misuse)) and such failure to comply is incapable of remedy, or Obligor does not
remedy the failure to comply within 14 days after the Lender has given notice to
the Obligor or the Obligor is aware of or should have been aware of the failure
to comply (the earlier date shall prevail) in case that there are remedies for
such failure to comply.


16.5  
Misrepresentation



Any representation, undertaking or statement made or restated by any Obligor in
the Business Finance Documents or relevant loan application documents is
incorrect in any material respect when made or restated, or deemed to be made or
restated.


16.6  
Cross Default



(a)       
Financial indebtedness



(i)        
Any Financial Indebtedness of any Obligor is not paid on the due date; or



(ii)       
Any Event of Default occurs under any documents in relation to Financial
Indebtedness of any Obligor (or any event constitutes an Event of Default due to
the giving of notice, the lapse of time, the making of any determination
regarding its importance, or the fulfilment of any other

 
 
26

--------------------------------------------------------------------------------

 


     
relevant condition, or combination of the foregoing); or

 
(iii)       
Any Financial Indebtedness of any Obligor becomes due and payable prior to its
specified maturity or becomes payable upon simple demand as a result of any
Event of Default (however described) under any documents in relation to the
Financial Indebtedness; or



(iv)      
Any commitment or underwriting for any Financial Indebtedness of any Obligor is
cancelled or suspended as a result of any Event of Default (however described)
under any document in relation to Financial Indebtedness; or



(v)       
Any Security Interest securing the Financial Indebtedness over any assets of any
Obligor becomes enforceable.



In addition, accumulative total amount (no overlapping counting) of the
Financial Indebtedness in respect of events referred to in above (i) to (v)
exceeds RMB 3,000,000 (or equivalent amount in other currency).


(b)       
Any Event of Default defined in the Group Loan Agreement occurs under the Group
Loan Agreement.



16.7  
Insolvency



(a)       
Any Obligor is unable or is deemed to be unable to pay its debts as they fall
due under applicable law, or any Obligor is deemed to become insolvent under
applicable law, or any Obligor admits inability to pay its debts as they fall
due; or



(b)       
Any Obligor suspends or declares such intention of suspending making payments on
all or any of its debts, or declares a moratorium in respect of any of its
debts; or



(c)       
By reason of financial difficulties, any Obligor commences negotiations with one
or more of its creditors with a view to rescheduling or restructuring any of its
indebtedness.



16.8  
Bankruptcy Proceedings



(a)       
Any action (including application, suggesting or convening meeting) is taken in
order to reach any settlement, assignment or other arrangement with any creditor
of any Obligor; or



(b)       
Any Obligor convenes meetings in order to discuss or adopt any resolution (or
application) in relation to the liquidation or take-over, or any analogous
resolution has been adopted; or

 
 
27

--------------------------------------------------------------------------------

 





(c)       
Any Obligor submits an application in relation to the liquidation or take-over;
or



(d)       
Decision on any liquidation or take-over of any Obligor has been made; or



(e)       
Any action (including application, suggesting or convening meeting) is taken in
order to reorganize, take over, escrow, liquidate or dissolve any Obligor, or
any Obligor is involved in any other bankruptcy proceedings.



16.9  
Appointment of Receiver and Administrator



(a)       
Appoint any liquidator, receiver, bankruptcy receiver, administrator or other
similar officer in respect of any Obligor or any of its assets; or



(b)       
Any Obligor initiatively requests the appointment of liquidator, receiver,
bankruptcy receiver, administrator or other similar officer; or



(c)       
Any other step has been taken to enforce any Security Interest over any assets
of any Obligor.



16.10  
Creditor’s Action



Any expropriation, confiscation, sequestration, freezing, distress or execution
of any assets of any Obligor leads to a Material Adverse Effect on the
performance of its obligations under the Business Finance Documents to which it
is a party.


16.11  
Analogous Proceedings



Any event or circumstance happens to any Obligor at any place and in any case
which the Lender reasonably believes is analogous to events referred to in
Clause 16.7 (Insolvency) to Clause 16.10 (Creditor’s Action) (including Clause
16.7 and Clause 16.10).


16.12  
Cessation of Business



Any Obligor ceases or threatens to cease to carry on all or a material part of
its business.


16.13  
Unlawfulness and Invalidity; Refusal of Validity



(a)       
It is or becomes unlawful for any Obligor to perform any of its material
obligations under the Business Finance Documents to which it is a party.



(b)       
Any obligation of any Obligor under the Business Finance Documents to which it
is a party is or becomes invalid or unenforceable.

 
 
28

--------------------------------------------------------------------------------

 
 
(c)       
Any Obligor denies the validity of the Business Finance Documents to which it is
a party, or refuses to pay explicitly or by action before the due date.



16.14  
Qualified Opinion by Auditors



Auditors of Corporate Obligors issue a qualified opinion on the financial
statement.


16.15  
Material Adverse Effect



Any event having a Material Adverse Effect occurs, or any event or a series of
events (including, without limitation, serious deterioration in funds inflow
conditions of the Borrower) occurs in respect of business, financial conditions
or prospects of any Obligor which has a Material Adverse Effect.


16.16  
Other Events



(a)       
Any Obligor receives any instruction or order from superior competent
authorities, or any Obligor is required by any law, regulation or administrative
order, as a result, the obligations of the Obligors under the Business Finance
Documents are affected.



(b)       
Any material assets of any Obligor is involved in any enforcement,
sequestration, distress, lien or supervision measure, or any event or
circumstance which may lead to the involvement in such measures occurs.



17.  
CONSEQUENCES RESULTING FROM EVENTS OF DEFAULT



Upon the occurrence and continuance of an Event of Default, the Lender is
entitled to (but not obligated to) by notice to the Borrower:


(a)       
cancel the Commitment; and/or



(b)       
declare all or any part of the Loan, its accrued interest and all other amounts
payable (including relevant Break Costs) under the Business Finance Documents
shall be immediately due and payable, and require the Borrower to immediately
repay all or any part of the Loan principal, interest or other amounts payable;
and/or



(c)       
declare the credit arrangement under the Credit Agreement shall be suspended or
cancelled; and/or



(d)       
declare security rights under any security granted pursuant to relevant Security
Documents shall be implemented or realized and immediately enforced, including
but not limited to requiring relevant security provider to immediately discharge
security liability and immediately dispose of the collateral in the way agreed
under relevant Security Documents.

 
 
29

--------------------------------------------------------------------------------

 
 
18.  
EXPENSES



18.1  
Costs



(a)       
Unless otherwise agreed, the Borrower and the Lender shall allocate the costs
arising from the Business Finance Documents in accordance to the relevant state
regulations and industry practice. The Borrower shall be responsible for any
cost the Lender incur in enforcing its rights as a result of the Borrower’s
delay in the payment of the Loan principal, interest, or fees payable under the
Business Finance Documents, including but not limited to, the attorneys’ fees,
travel expenses, fees for communication, maintainence, announcement,
enforcement, and other similar fees.



(b)       
The Borrower shall, within five Business Days of notice by the Lender, pay the
Lender the amount of all costs and expenses stated in Clause 18.1(a) above,
including costs and expenses of legal advisors and other relevant advisors, in
the currency in which costs and expenses are incurred.



(c)       
The Borrower shall promptly on demand pay the Lender the amount of all costs and
expenses incurred as a result of investigating relevant circumstance which the
Lender reasonably believes may constitute an Event of Default or a Potential
Event of Default.  However, if such circumstance is not regarded as an Event of
Default or a Potential Event of Default eventually, the Borrower needs not to
pay such costs and expenses stated in this clause.



18.2  
Loan Procurement Fees



The Borrower shall pay the Lender an amount of RMB 450,000 as loan procurement
fee on the first Utilization Date, which shall be made to the account specified
by the Lender.


19.  
Stamp Duty



The Borrower and the Lender shall each pay any applicable stamp duty payable or
potentially payable in connection with the entry into, performance or
enforcement of the Business Finance Documents (including any penalty payable in
connection with any delay in paying), pursuant to laws and regulations.


20.  
INDEMNITIES



20.1  
Currency Indemnity



(a)       
If a sum received by the Lender in connection with the responsibility of the
Borrower under relevant Business Finance Documents in certain currency, or the
sum has to be converted into certain currency as a result of any claim,
collection of evidence, judgment or award given or made in relation to such
responsibility, and such currency is different from the currency (the "Agreement
Currency") in which such sum should be made under the Business Finance
Documents:

 
 
30

--------------------------------------------------------------------------------

 


  
Business Finance Documents:

 
(i)        
the Borrower shall, as an independent obligation, indemnify the Lender against
any loss or liability arising out of the currency conversion;



(ii)       
the Borrower shall promptly on demand indemnify the Lender against any
discrepancy amount in the Agreement Currency, in case that the Lender receives
less money than the original owing amount indicated in the Agreement Currency
after the sum is converted into the Agreement Currency at a market rate of
exchange in the ordinary course of business; and



(iii)      
the Borrower shall promptly on demand pay the Lender foreign exchange costs and
taxes arising out of such currency conversion.



(b)       
The Borrower waives any right it may have in any jurisdiction to pay any amount
payable in a currency other than that provided under the Business Finance
Documents.



20.2  
Other Indemnities



(a)       
the Borrower shall promptly on demand indemnify the Lender against any loss or
liability incurred as a result of:



(i)        
receipt or recovery of all or any part of any Loan or overdue amount by the
Lender, however, as to all or part of such Loan, the date of receipt or recovery
is not the due date of such Loan, or in case of prepayment pursuant to
provisions of this Agreement, the date of receipt or recovery is not the last
day of the relevant Interest Period of such Loan, or as to an overdue amount,
the date of receipt or recovery is not the last day of the relevant Interest
Period of such overdue amount;



(ii)       
the occurrence of any Event of Default or Potential Event of Default;



(iii)      
any information furnished by the Borrower is misleading in any respect;

 
 
(iv)     
a failure by the Borrower to pay any amount due under the Business Finance
Documents on its due date;



(v)      
funding, or making funding arrangements for the Loan, which is not actually made
by reason of the operation of any one or more of the provisions of the Business
Finance Documents (other than by reason of Default or negligence by that Lender
); or



(vi)     
the occurrence of any circumstance applicable to Clause 17 (Consequences
resulting from Events of Default).

 
(b)        
The liability of the Borrower under the above clause(a) shall include any
expenses incurred as a result of borrowing, agreed borrowing or



 
31

--------------------------------------------------------------------------------

 
 
    
employing capital for any amount payable, any amount of repayment or prepayment,
or any Loan under the Business Finance Documents.



(c)        
The Borrower shall indemnify the Lender, the agents of the Lender and/or any
Affiliate of the Lender, and /or any employees, managers, etc. (the “Aggrieved
Party”) against all direct loss incurred by the Aggrieved Party as a result of
the misconduct or misuse of the Loan by the Borrower, or operation or dealing of
the Loan under the instruction or authorization by the Borrower (other than by
reason of gross negligence or wilful misconduct by the Lender, the agents of the
Lender and/or any Affiliate of the Lender, and /or any employees, managers,
etc.)



21.  
CERTIFICATES AND CALCULATIONS



Accouts in connection with the Business Finance Documents maintained by the
Lender, and any certificates, calculations or determination in respect of any
interest rate or any amount payable under the Business Finance Documents are, in
the absence of manifest error, conclusive evidence of the matters to which they
relate.


22.  
AMENDMENT, WAIVER AND CONSENT



22.1  
 Amendment to this Agreement



Any amendment to any provisions of this Agreement shall be made by the Borrower
and the Lender in writing.


22.2  
 Waiver and Cumulative Remedies



The rights of the Lender under the Business Finance Documents can be exercised
many times if necessary, and such rights are cumulative rights, and not
exclusive of the rights under the general laws. Waiver of any rights shall be
made explicitly by the Lender in writing. No delay in exercising or failure to
exercise, on the part of the Lender, any such rights shall be deemed as a
waiver.


23.  
CHANGE OF LENDER



The Lender is entitled to assign or transfer all or part of its rights or
obligations under the Business Finance Documents, and transfer Loan assets
formed by all or part the Loan which has been disbursed by the Lender, but the
Borrower’s consent is required if the Lender transfers all or part of the
obligations under this Agreement. (the Borrower shall not unreasonably deny or
delay giving the consent, and if the Borrower fails to reply within 5 business
days after receiving the notices, it shall be deemed to have already given the
consent.)


24.  
CHANGE OF BORROWER



The Borrower shall not assign or transfer any of its rights or obligations under
the Business Finance Documents.
 
 
32

--------------------------------------------------------------------------------

 
 
25.  
NOTICES



25.1  
 Delivery of Notices



All notices or other communication under or in connection with the Business
Finance Documents shall be made by letter or fax. Any such notices shall be
deemed to be delivered at the time:


(a)       
if by way of letter, the third day after the notices are sent by courier in
accordance with the address agreed in this clause.



(b)       
If by way of fax, when receiving the fax delivery report confirming the fax
receiving number, the pages of delivery and the delivery has successfully ends.



provided that, if the notices made in accordance with the aforesaid provisions
are received on the non-business days or beyond the office hours, next business
day of the receiving place shall be the delivery time.



25.2  
Notice Address



(a)       
the address and fax number of the Borrower to receive all notices under or in
connection with the Business Finance Documents is:



 
Address: 12 floor, No.3 Building, Jia No.10 Jiu Xian Qiao Road, Chaoyang
                  District, Beijing

Zip code:  100016
Fax number: (86 10) 64311050
Attention：Chen Li


Or other contact information as the Borrower may notify the Lender by not less
than five Business Days' prior notice.
 
 
(b)      
the address and fax number of the Lender to receive all notices under or in
connection with the Business Finance Documents is:



 
Address: Room 2601-2609, 26/F, Phase II Office Tower Shanghai IFC, 8
                 Century Avenue, Pudong New Area, Shanghai
Zip code: 200120
Fax number: (86 21) 68597007
Attention：Feifei Chen / Qin Zhu / Xin Jiang
 









 
Or other contact information as the Lender may notify the Borrower by not less
than five Business Days' prior notice.

 
 
33

--------------------------------------------------------------------------------

 
 
26.  
DISCLOSURE OF INFORMATION



The Lender may disclose to the following persons:


(a)       
any of its Affiliates;

(b)       
its head office and any other branches;

(c)       
the Group Financing Parties; and

(d)       
any of the following persons:

(i)        
to (or through) whom the Lender assigns or transfers (or potentially assigns or
transfers) all or part of its rights and/or obligations under the Business
Finance Documents;

(ii)       
with (or through) whom the Lender enters into (or potentially enters into) any
other transactions in relation to the Business Finance Documents or the
Borrower, or enters into other transactions under which payments are to be made
by reference to the Business Finance Documents; or

(iii)      
to whom information is required to be disclosed by the Lender in accordance with
any applicable law and regulations, judicial judgments, or requirements of
administrative regulatory bodies,



any information about the Borrower or Business Finance Documents as the Lender
shall consider appropriate, but as far as the circumstances set out in Clauses
(d)(i) and (d)(ii) are concerned, the Lender shall enter into confidentiality
undertakings in a confidentiality letter it usually uses with the person who may
obtain the disclosed information.


27.  
SET-OFF



The Lender may, at any time after an Event of Default, set off any liabilities
owing to the Borrower (whether due or not) with the due liabilities owing to the
Borrower by the Lender under the Business Finance Documents, regardless of the
place of payment, booking branch or currency of any liability. If any such
liabilities are in different currencies, the Lender may convert them at a market
rate of exchange in its usual course of business for the purpose of the set-off.


28.  
SEVERABILITY



If any provision of the Business Finance Documents is or becomes illegal,
invalid or unenforceable in any applicable jurisdiction, neither the legality,
validity or enforceability of the other provisions of the Business Finance
Documents in this jurisdiction nor the legality, validity or enforceability of
the provision or other provisions of the Business Finance Documents in other
jurisdictions shall not be affected.


29.  
COUNTERPARTS



This Agreement may be executed in any number of counterparts, and all the signed
counterparts constitute a complete and the same document. Both Parties hereto
keep one agreement respectively, each of which has equally binding force.
 
 
34

--------------------------------------------------------------------------------

 


30.  
TERMINATION



The Borrower and Lender may terminate this Agreement through agreement. After
the termination of this Agreement, the rights and obligations of both parties
under this Agreement are terminated, and both Parties have no liability to each
other. The Lender shall cooperate with the Borrower to carry out the mortgage
de-registration formalities of the collaterals under the Security Documents (the
Borrower shall bear the relevant costs).


31.  
LANGUAGE



This Agreement is written and executed in Chinese.


32.  
GOVERNING LAW



This Agreement shall be governed and construed by the laws of the PRC.


33.  
JURISDICTION



The Parties hereto agree that the people’s courts with jurisdiction in Shanghai
where the Lender is located have non-exclusive jurisdiction over any dispute in
connection with this Agreement.


34.  
THIS AGREEMENT AND CREDIT AGREEMENT



This Agreement is an integral part of the Credit Agreement and, in the event of
any inconsistency between this Agreement and the Credit Agreement, the
provisions of this Agreement shall prevail.




This Agreement shall become effective when executed by the authorized
representatives and sealed by company seals of the Parties on the date stated at
the beginning of this Agreement.


 
35

--------------------------------------------------------------------------------

 


SCHEDULE 1




Initial Conditions Precedent


1.  
COPORATE AND PERSONAL DOCUMENTS



(a)    
Copies of the corporate documents of each Corporate Obligor that have been
verified to be true (including documents applicable to Gannan Flying Crane
Longjiang Branch), including but not limited to:



(i)        
institution credit code certificate;

(ii)       
valid business license passing the annual inspection for year 2011.

(iii)      
certificate of approval for foreign invested enterprises and the approvals for
enterprise establishment and changes.

(iv)      
joint-venture contract (including any amendment, if any)

(v)       
valid articles of association (including any amendment, if any)

(vi)      
organization code certificate;

(vii)     
valid IC card for foreign exchange registration;

(viii)    
latest capital verification report; and

(ix)      
tax registration certificates for national taxes and for local taxes.



(b)   
The valid of account opening certificate of the Borrower, and its loan card.



(c)   
Resolutions or other authorization documents by the internal corporate authority
of each Corporate Obligor, approving the execution of the Business Finance
Documents to which it is a party and authorizing representatives to sign the
Business Finance Documents to which it is a party, with the specimens of
signatures of the authorized representatives.



(d)   
Copies of the PRC identity card, passport and certification of marital status of
the Guarantor that have been verified to be true.



(e)  
Letter of consent issued by the spouse of the Guarantor who agrees that the
Guarantor execute the Guarantee Agreement, in form and substance satisfactory to
the Lender.



(f)   
Specimens of signatures and photocopies of personal identifications (affixed
with the Company’s seal) of all persons authorized to sign the Payment
Authorization Letter on behalf of the Lender, and the documents certifying that
these persons have authorization to sign the Payment Authorization Letter.



2.  
BUSINESS FINANCE DOCUMENTS



(a)   
Business Finance Documents properly executed by relevant parties.



(b)   
Written notice to the Borrower by the facility agent bank under the Group Loan
Agreement, confirming that all conditions precedent for facility utilization
underthe Group Facility Agreement have been satisfied.

 
 
36

--------------------------------------------------------------------------------

 


 
 

 
(c)    
The documents satisfactory to the Lender, evidencing that the Security Documents
have come into force, relevant procedures of registration or delivery have been
fulfilled, and relevant securities have been validly created, including but not
limited to:



(i)        
Certificates of other rights showing that mortgages subject to the Gannan Flying
Crane Land and Plant Mortgage Agreements have been registered at the
Registration Authority in the place where the relevant collaterals are located,
and query certificate (if applicable) showing the aforesaid mortgages have been
recorded in the register at the Registration Authority; and

(ii)       
Certificates of other rights showing that mortgage subject to the  Borrower’s
Real Estate Mortgage Agreement has been registered at the local Registration
Authority, and query certificate (if applicable) showing the aforesaid mortgages
have been recorded in the register at the Registration Authority.



(d)    
Certificates in writing issued by the competent Registration Authority after the
Certificates of other rights for the mortgage subject to the Gannan Flying Crane
Land Mortgage Agreement are issued, confirming that there is no built building
on the Gannan Flying Crane 200,000 Square-Meter of Land and there is no security
on the construction in process.



(e)    
Insurance certificate documents showing the Borrower has purchased from an
insurance company approved by the Lender the insurances requested by the Lender
including without limitation property all risk insurance and third party
liability insurance covering the Borrower’s Real Estate  with the Lender as the
sole beneficiary (except for Third Party Liability Insurance), and the total
insurance amount of it and the Gannan Flying Crane Buildings is no less than
110% of the amount of the Loan.



(f)    
Insurance certificate documents showing Gannan Flying Crane has purchased from
an insurance company approved by the Lender the insurances requested by the
Lender including without limitation property all risk insurance and third party
liability insurance covering the Gannan Flying Crane Buildings  with the Lender
as the sole beneficiary (except for Third Party Liability Insurance), and the
total insurance amount of it and the Borrower’s Real Estate is not less than
110% of the amount of the Loan.



(g)   
Letter of Confirmation and Undertakings signed by the Borrower, which is in form
and substance satisfactory to the Lender (see Schedule 3 for the form of such
letter).



3.
Legal Opinions



(a)   
Legal opinions of White & Case LLP as to the Business Finance Documents, in form
and substance satisfactory to the Lender.

 
 
37

--------------------------------------------------------------------------------

 
 
(b)    
Legal opinions of Global Law Office as to the Business Finance Documents, in
form and substance satisfactory to the Lender.



(c)    
Legal opinions issued to the Lender by a Lender approved law firm regarding the
registration of the Project Real Estate Mortgage, which are in form and
substance satisfactory to the Lender.



4.  
Other Documents



(a)    
Original Financial Statements.



(b)   
Formal valuation reports or similar documents issued by Savills satisfactory to
the Lender, certifying that the market value of the Borrower’s Real Estate is
not less than and will not be less than $7,970,000 (or its equivalent, RMB
50,100,000) on the Utilization Date.



(c)   
Formal valuation reports or similar documents issued by Savills satisfactory to
the Lender, certifying that the market value of the Gannan Flying Crane 200,000
Square-Meter of Land is not less than and will not be less than $2,350,000 (or
its equivalent, RMB 14,760,000) on the Utilization Date.



(d)   
Formal valuation reports or similar documents issued by Savills satisfactory to
the Lender, certifying that the market value of the Gannan Flying Crane 29,689
Square-Meter of Land and the Gannan Flying Crane Buildings is not less than and
will not be less than $960,000 (or its equivalent, RMB 6,030,000) on Utilization
Date.



(e)    
Certification documents certifying that the costs, expenses and taxes (except
for the loanprocurement fees) subject to Clause 18 (Expenses) and Clause 19
(stamp Duty) have been paid, or will be paid from the utilization funds under
the Group Loan Agreement, by the Borrower.



(f)    
Other authorization or documents reasonably requested and approved by the Lender
to ensure the validity and enforceability of the Loan and Business Finance
Documents, to comply with provisions of the “Interim Measures for Administration
of Working Capital” and other relevant regulatory requirements by the banking
regulators from PRC and Hong Kong after the Agreement Date (the Lender shall
inform the Borrower in advance and give the Borrower sufficient time to prepare
and deliver such documents).

 
 
38

--------------------------------------------------------------------------------

 


SCHEDULE 2




FORM OF PAYMENT AUTHORIZATION LETTER


To:             Wing Lung Bank Limited, Shanghai Branch (as the Lender)


Date:           [           ]




Re: RMB15,000,000 Term Loan Agreement dated [        ]
between the Lender and the Borrower (the "Loan Agreement")



1.  
The Payment Authorization Letter is irrevocable.



2.  
In accordance with terms and conditions of the Loan Agreement, we hereby notify
the Lender that we wish to request the Lender to draw down the Loan facility on
the following terms and the terms and conditions of the Loan Agreement:



(1)         Loan Drawdown Amount: RMB[   ]


(2)         Utilization Date: [    ]


(2)         Payment Order


Detail of Authorized Payment
Currency:
No.
Payment Date
Payment Amount
Recipient’s Name
Recipient Bank
Recipient Account (the account of the Borrower’s trade counterparty)
Fund Purpose
Notes
                               



3.  
We hereby entrust and authorize the Lender to act our behalf and pay directly
the amount of the Loan proceeds to the recipient as stated in the Detail of
Authorized Payment through the Loan Account maintained by us with the Lender,
and we assume all charges associated herewith.



4.  
We hereby confirm the following: the conditions set out in Clause 4.2 (Further
Conditions Precedent) of the Loan Agreement have been satisfied on the date when
the Payment Authorization Letter is issued and will be satisfied as well on the
Utilization Date; the representations, warranties and statements we made and
repeated on the date of this notice in accordance with the Loan Agreement are
true; no Event of Default, Potential Event of Default or Material Adverse Effect
exists or will be triggered by this utilization.

 
 
39

--------------------------------------------------------------------------------

 
 
5.  
We confirm that the Loan being requested to be utilized complies with the
provisions of Clause 3 (Purpose) of the Loan Agreement.



6.  
Unless otherwise defined in this Payment Authorization Letter, terms used in the
Loan Agreement have the same meaning in this Payment Authorization Letter.



7.  
Certification documents for the purpose of the Loan are follows: [please
provide]

 
(Company Seal)
 
_______________________________________________
Authorized Signatory:

 
40

--------------------------------------------------------------------------------

 

SCHEDULE 3


LETTER OF CONFIRMATION AND UNDERTAKINGS


To:             Wing Lung Bank Limited, Shanghai Branch


WHEREAS, in accordance to the “RMB 15,000,000 Loan Agreement” (Contract Number:
M-00005-2013, hereinafter, the “Loan Agreement”) we have entered into on
[month][date] 2013, you haved agreed to extend to us a working capital loan in
the amount of RMB 15,000,000. In compliance with the provisions of the “Interim
Measures for Administration of Working Capital” (Order [2010] No. 1 of China
Banking Regulatory Commission), we confirm and undertake as follows:


Article 1.    Loan Application Materials


You will not be responsible to disburse any loan under the Loan Agreement,
unless the content and method of application submitted for the working capital
loan satisfy the following requirement:


1.1  
(If the loan shall be used to repay working capital loans from other banks,) the
original loan agreement, promissory note, related transaction documents and
certificates, notice of loan maturity or letter of authentication of the loan
issued by the original credit bank, or other smilar documents, and certificates
of repayment issued by the other banks shall be provided within 7 days after the
date of utilization;



1.2  
(If the loan shall be use to purchase goods such as raw material) sales
contract, certificates of payment, declaration of customs, and invoice; and



1.3  
Any other documents you deem necessary or reasonable.



We undertake that the information provided is true, complete and valid.


Article 2                      Purpose of the Loan


We shall not apply any of the loan under this Loan Agreement to the investment
of fixed assets or equity interest, or production or operation in sectors or
purposes that are prohibited by the state.


Article 3                      Disbursement of Loan


3.1 Loan capital under the Loan Agreement shall be disbursed in the following
manner: (please mark “√” in the [ ] when applicable, otherwise please mark “x”)
[√] Entrusted payment by party A;
[x] Direct payment by party B.


“Entrusted payment by party A” means that party A, according to party B’s
utilization application and payment instruction, pays the loan capital, through
party B’s account, to the counterpart of party B consistent with the purposes
stipulated in the Loan Agreement; “direct payment by party B” means that, after
party A
 
 
41

--------------------------------------------------------------------------------

 
 
disburses the loan capital to party B’s account according to party B’s
utilization application, party B directly pays such loan capital to its
counterpart consistent with the purose stipulated in the Loan Agreement.
 
counterpart of party B consistent with the purposes stipulated in the Loan
Agreement; “direct payment by party B” means that, after party A disburses the
loan capital to party B’s account according to party B’s utilization
application, party B directly pays such loan capital to its counterpart
consistent with the purose stipulated in the Loan Agreement.


3.2  Entrusted Payment by Party A


3.2.1 Loan capital under the Loan Agreement shall be paid via entrusted payment
by party A.


3.2.2 We shall submit certification documents for the purpose of the loan,
subject to your approval, when applying for the utilization of loan capital
under the Loan Agreement. You shall, according to the stipulated uses of the
loan, have the right to examine whether the payment receiver, the amount of
payment and other information contained in the payment request submitted are
identical to those indicated in the corresponding commercial contract and other
certificates; otherwise, you shall reserve the right to reject such utilization
request.


3.2.3 Upon approval of the disbursement of the loan, you shall directly pay the
loan capital to our counterpart through our account. You will not be liable, and
we will waive such liability, if disbursement of the capital or payment of the
loan captial is delayed due to your review or accounting treatment.


3.3 Direct Payment by Party B
If the loan capital under the Loan Agreement is paid via direct payment by party
B, we shall make periodic ( / ) summary reports regarding the payment of the
loan capital. You shall also have the right to, by making account analyses,
voucher verification or on-site investigation, examine whether the payments are
made for purposes as stipulated in the Loan Agreement; we shall also provide
active cooperation to your above examination.


3.4  Restricted or Prohibited Act for the Payment of Loan Capital


3.4.1 /;


3.4.2 /;


3.4.3 /.


3.5  If, during the payment of loan capital, our credit standing deteriorates,
principal business profitability becomes weak, or there are abnormal
circumstances in the utilization of loan capital, you shall have the right to
take the following measures, separately or collectively:


3.5.1 Request us to submit additional conditions for the disbursement and
payment of the loans;


3.5.2 Change the payment method from “direct payment by party B” to “entrusted
payment by party A”;


3.5.3 Terminate the disbursement and payment of the loan capital.
 
 
42

--------------------------------------------------------------------------------

 


Article 4    Monitor of Capital Collection


4.1    We designate the following account as the special capital collection
account for the Loan Agreement; we shall, before the fifth business day of each
month, provide you the bank statement of the previous month for the aforesaid
account, for your convenience in monitoring such account:
Detailed information for the capital collection account:
Name of Account: Heilongjiang Feihe Dairy Co., Ltd
Account Number: 11001022100059999999
Bank: China Construction Bank Corporation Limited, Beijing Branch, Xinyuan
Subbranch


If you do not consider the capital inflows and outflows of the above account
sufficient to reflect our capital collection, you have the right to require us
to designate another account as the special capital collection account; withing
five (5) business days of such written notice, we will submit the account
information for the new designated account.


4.2    With respect to the above special capital collection account, we shall
comply with the account capital inflow and account balance management
requirement (when applicable): /.


4.3    If you have any special requirement regarding the inflows and outflows of
the aforesaid special capital collection account, we shall, in accordance with
your requirement, enter into a separate agreement of account management with
you.


Article 5    Our Special Warranties/ Undertakings


5.1    Strictly abide by the principle of good faith in providing documents and
materials required, and undertake to provide authentic, complete and valid
documentations and materials;


5.2    Cooperate with you in loan payment management, post-loan management and
relevant inspections, including but not limited to, providing records and
materials for the utilization of loan capital.


5.3    Obtain your prior consent for making investments, substantive increase of
debt financing, merger, split, equity transfer or any other major event;


5.4    You shall have the right to accelerate the maturity of the loans
according to the status of the capital collection under this Loan Agreement,
including the principle, interest and all other related costs; we will provide
active cooperation to the above action;


5.5    Promply notify you any material adverse event that may affect our
repayment capability;


5.6    Ensure all financial indicators within the effective period of the Loan
Agreement are no less than: asset-liability ratio no moree than ／ , total
financing no more than ／ , other indicators ／ ;


5.7    Abide your requirement regarding the loan capital payment management, and
may not use “piecemeal”, or any other form of measures, to circumvent the use of
 
 
43

--------------------------------------------------------------------------------

 
 
entrusted payment  by the lender, in paying the loan capital under the Loan
Agreement;
 
5.8    You have the right to participate in the large-sum financing, asset sale,
merger, split, equity transformation, bankruptcy, liquidation and other events,
so as to effectively protect your creditor’s rights.


Article 6     Liability for Breach of Contract


6.1    We shall take responsibilities as stiputed in Clause 6.2 for any
breaches, and you have the right to take corresponding measures stipulated in
Clause 6.2, if any of the following occurs:


6.1.1 Failure to use the loan as stipulated;


6.1.2 Failure to pay loan capital with the stipulated method;


6.1.3 Failure to comply with the undertakings/ warranties;


6.1.4 Exceeding the stipulated financial indicators;


6.1.5 Occurrence of any material cross default (“cross default” in this clause
means any debt default other than the debt under this Loan Agreement, or any
other debt that has been accelerated to maturity that has the same effect as
event of default under the Loan Agreement; “material” in this clause mean any
other debt, amount of which exceeds RMB 3,000,000, or any other instances you
consider as constitute “material”) or any Event of Default defined under the
Group Loan Agreement; or


6.1.6 Other circumstances in violation of the Loan Agreement, violation of any
other obligations stipulated under this Letter of Confirmation and Undertakings,
or any other event of default stipulated under the Loan Agreement.


6.2    Occurrence of any of the circumstance stipulated in Clause 6.1 shall
constitute an event of default under the Loan Agreement, and you shall have the
right to take measures stipulated in Article 17 of the Loan Agreement
(separately or collectively), and require the guarantor to be jointly liable
and/or to dispose of the collateral in order to achieve the priority of
compensation.


Article 7     Miscellaneous


7.1 This Letter of Confirmation and Undertakings shall become effective when
executed by the authorized representatives/ affixed with the company’s seal, and
will automatically cease to be effective on the day when all principle,
interests and other related costs under this Loan Agreement are repaid in full.


7.2    This Letter of Confirmation and Undertakings constitutes an integral part
of the aforesaid Loan Agreement, and has the same legal effect as the aforesaid
Loan Agreement. In the event of any content conflict, stipulations under this
Letter of Confirmation and Undertakings shall prevail. Otherwise, the
stipulations in the aforesaid Loan Agreement shall still be applicable.
 
 
44

--------------------------------------------------------------------------------

 
 
It is hereby confirmed and undertaken!

 


Borrower (Company Seal):                        Authorized Signatory (Signature
/Company Seal):
Heilongjiang Feihe Dairy Co., Ltd.
 
 


Date: [month][day][year]


 
45

--------------------------------------------------------------------------------

 


EXECUTION PAGE I of THE RMB15,000,000 TERM LOAN AGREEMENT






The Borrower
 
Heilongjiang Feihe Dairy Co., Ltd.
(Company Seal)
 
 
 
 
 

     

Authorised Signatory: You-Bin Leng
Title: Legal Representative

 
46

--------------------------------------------------------------------------------

 


EXECUTION PAGE II of THE RMB15,000,000 TERM LOAN AGREEMENT
 
 




The Lender
 
 
Wing Lung Bank Limited, Shanghai Branch
(Company Seal)
 
 

 
 
   

Authorised Signatory:  Jing-Ming Liu
Title: Legal Representative

 
47

--------------------------------------------------------------------------------

 
 